Citation Nr: 1748024	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-31 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1984 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's current heart disorder manifested during his active service.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant the Veteran's claim of service connection for coronary artery disease, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

The Veteran contends that his coronary artery disease is related to service.  Specifically, he contends that the condition had its onset during his service.

The record is clear as to a current diagnosis for coronary artery disease.  At issue is the in-service incurrence of the condition and a nexus to the Veteran's service.  The Board notes that the Veteran's heart condition is considered chronic for VA purposes and therefore entitled to an analysis of presumptive service connection under 38 U.S.C.A. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The presumption allows the second and third elements of service connection to be presumed where there was a diagnosis or sufficient manifestations to identify the condition during or within one year following service.

Here, the Veteran has submitted a private opinion from Dr. L., the Chief of Cardiology at Elgin Air Force Base.  In this April 2017 opinion, Dr. L. indicated that the Veteran has an extensive history of coronary artery disease, which was first diagnosed in 2009.  The doctor also noted the Veteran's history of heart procedures in 2010 and 2011.  The doctor indicated that although the Veteran's coronary disease was first diagnosed when he was 42-43 years old, it was present and progressive for many years prior.  Dr. L. specified that this means it was present during the Veteran's military service although undiagnosed at the time.  Dr. L. explained that this opinion is supported by the extent and diffuse nature of the Veteran's disease.  The doctor indicated that the Veteran suffers a significant disability and decrease in life expectancy due to his extensive coronary artery disease and that this type of disease takes many years to develop.  Dr. L. also indicated that the Veteran has little hope for revascularization and that his exertional efforts are limited by chest pain.  

The Board finds the private opinion highly probative.  Given Dr. L.'s extensive credentials in cardiology, the Board affords significant deference to the explanation that the extent of the Veteran's heart disorder takes many years to develop.  Moreover, as there were only five years between the Veteran's discharge from service and his diagnosis for coronary artery disease, the Board finds Dr. L.'s opinion to be a probative indication that the heart condition had manifestations during the Veteran's service.

Dr. L.'s opinion is also in line with the overall record.  While there was no diagnosis in service, the record reflects numerous complaints in service of chest pains, which resulted in stress tests being performed.  Although the stress tests were negative, Dr. L. indicated that the Veteran also now experiences chest pain due to his heart condition.  Given Dr. L.'s opinion that the Veteran's heart condition was developing during service although undiagnosed, the Board finds the Veteran's past and current symptoms of chest pain to be indicative of manifestations during service.  Additionally, a July 2001 service treatment report explicitly lists coronary artery disease as a risk factor for the Veteran, which is also consistent with Dr. L.'s indication that the Veteran's heart condition took years to develop.  

The Board acknowledges the negative VA opinion provided in December 2010 indicating that the Veteran left service in 2004 and was not diagnosed with coronary artery disease until 2009.  However, the overall record supports that the Veteran's heart condition worsened over time, which the VA examiner did not account for.  

Given the Veteran's in-service complaints, later diagnosis and the probative private opinion of Dr. L., the Board finds that the most probative evidence demonstrates that the Veteran's condition had manifestations during service.  Accordingly, the Board finds that the presumption applies and both an in-service incurrence and nexus have been established and service connection for the Veteran's coronary artery disease is warranted.  


ORDER

Service connection for coronary artery disease is granted.  




REMAND

The Veteran also contends that his sleep apnea is related to his active service.  

The record reflects a diagnosis for sleep apnea.  An August 2010 report from Dayton Respiratory Center indicates an assessment for obstructive sleep apnea.  However, the record does not include a medical opinion regarding a nexus between this condition and the Veteran's service.  

Nor does the record reflect that the Veteran has undergone a VA examination for this condition, and the Board determines that one is necessary.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The requirements to secure a VA examination are a low bar.
 
As mentioned, the record establishes a diagnosis for sleep apnea.  In his April 2011 notice of disagreement, the Veteran indicated that he suffered from sleep apnea during most of his time in the Air Force but that it was not documented.  The Veteran's statements, which suggest an in-service disorder and association to his service, are sufficient to meet the low bar set by McClendon.  As such, the Board finds that a VA examination for the Veteran's sleep apnea is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Have the Veteran identify any treatment records regarding his sleep apnea.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim for service connection.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should inform the Veteran and his representative of such and request that they submit the outstanding evidence.

2. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of his sleep apnea. 

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

Any opinion provided must be accompanied by a complete rationale.

For the claimed condition, the examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

For any diagnosed sleep apnea condition, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition had its onset during or was caused by the Veteran's active service.  

3. After completing the above actions, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


